Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 1 of 10 Page ID #137




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    THOMPSON CORRUGATED SYSTEMS, INC. and
    THOMPSON CORRUGATED SYSTEMS LLC,

                 Plaintiffs,
                                                                    Case No. 20-cv-122-JPG
          v.

    ENGICO S.R.L.,

                 Defendant.

                                 MEMORANDUM AND ORDER

         This matter comes before the Court on two motions to dismiss filed by defendant Engico

S.r.l. The first seeks to dismiss all claims by plaintiff Thompson Corrugated Systems, Inc.

pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of standing (Doc. 25). The second

seeks to dismiss all claims or, in the alternative, to transfer pursuant to Federal Rule of Civil

Procedure 12(b)(3) for lack of venue (Doc. 27). The plaintiffs have responded to the respective

motions (Docs. 35 & 36), and Engico has filed a consolidated reply to both responses (Doc. 37).

         This case arises out of a relationship between Engico and one or both of the plaintiffs that

began in 2002 and went south in 2019. The plaintiffs allege that in 2002 Engico agreed that they

would jointly be the exclusive sales representative for Engico’s products—machinery to produce

corrugated materials—in North America, and that they would be paid on commission.1 The

plaintiffs claim that after the relationship was terminated in 2019, Engico failed to properly pay

commissions they were owed. They have sued for breach of contract (Count I), for violation of



1
 It appears this agreement was never reduced to writing. Although the plaintiffs do not plead
that the agreement was oral, Engico asserts in its motions that it was oral, and the plaintiffs do
not contradict that assertion. Additionally, for the purposes of this motion, the Court assumes the
plaintiffs’ contentions about the content of that agreement are true, although the actual terms are
subject to proof later in the case.
Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 2 of 10 Page ID #138




the Illinois Sales Representative Act, 820 ILCS 120/0.01 et seq. (Count II), for an accounting

(Count III), and, in the alternative to the foregoing, for unjust enrichment (Count IV). The Court

turns to the motions to dismiss.

I.      Motion to Dismiss for Lack of Standing (Doc. 25)

        This motion is governed by Federal Rule of Civil Procedure 12(b)(1). Under that rule, a

defendant can challenge a court’s subject matter jurisdiction in two ways. It may make a facial

challenge to the sufficiency of the complaint’s jurisdictional allegations as a matter of law, in

which case, as with a Rule 12(b)(6) motion, all well-pleaded factual allegations are accepted as

true and construed in the light most favorable to the plaintiff. Lee v. City of Chi., 330 F.3d 456,

468 (7th Cir. 2003). Alternatively, where a complaint is facially sufficient, a defendant may

challenge the actual facts establishing jurisdiction, in which case the plaintiff is not entitled to

have his allegations taken as true or to have any inferences drawn in his favor. Sapperstein v.

Hager, 188 F.3d 852, 855-56 (7th Cir. 1999); Grafon Corp. v. Hausermann, 602 F.2d 781, 783

(7th Cir. 1979). In any case, the plaintiff has the burden of proving that subject matter

jurisdiction exists. Lee, 330 F.3d at 468. In the case at bar, the defendant challenges the

sufficiency of the complaint’s jurisdictional allegations as a matter of law. Therefore, the Court

accepts as true all well-pleaded factual allegations and construes them in the light most favorable

to the plaintiffs.

        Engico points out that Thompson Corrugated Systems LLC is alleged to be the successor

to Thompson Corrugated Systems, Inc., so both the corporation and the LLC cannot have a cause

of action against it. Engico argues that when the LLC succeeded to or assumed contractual

rights of the corporation, the corporation lost the right to sue to enforce any such rights. Thus,

Engico argues, the corporation no longer has standing to sue for breach of contract. The



                                                   2
Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 3 of 10 Page ID #139




plaintiffs charge that Engico is misreading its allegations in the complaint, which show that both

entities have standing.

       Analysis of the standing issue is complicated by the presence of identically named

companies. The plaintiffs have explained in their response that there are two Thompson

Corrugated Systems, Inc. companies—one incorporated in Illinois that still exists and one that

was incorporated in Delaware that was succeeded by the LLC.2 Engico cannot be blamed for

being confused by the identically named but separately incorporated companies. Indeed, the

Court had to read the complaint several times to parse what the plaintiffs actually plead: that the

Illinois Thompson Corrugated Systems, Inc. (“Illinois Thompson Inc.”) and the Delaware

Thompson Corrugated Systems, Inc. (“Delaware Thompson Inc.”) jointly entered into a sales

representative agreement with Engico in 2002 under which they agreed to jointly act as Engico’s

exclusive North American sales representative. They allege that at some point Thompson

Corrugated Systems LLC (“Thompson LLC”) succeeded to the interests of Delaware Thompson

Inc., leaving Illinois Thompson Inc. and Thompson LLC jointly as the “exclusive sales

representative” of Engico. Thus, accepting the allegations in the complaint as true, both Illinois

Thompson Inc. and Thompson LLC have standing to sue for unpaid commissions. For this

reason, the Court will deny Engico’s motion to dismiss for lack of standing (Doc. 25).

II.    Motion to Dismiss for Lack of Venue or, in the Alternative, to Transfer (Doc. 27)

       Motions to dismiss for improper venue are governed by Federal Rule of Civil Procedure

12(b)(3). Under this rule, “the district court assumes the truth of the allegations in the plaintiff’s




2
 The Court notes in passing that the sole shareholder of one company is Fred Thompson and the
sole member of the other is Fred Thompson II, Fred Thompson’s son. To avoid further
confusion from two similarly named owners of similarly names companies, the Court omits
further reference to the owners by name.
                                                  3
Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 4 of 10 Page ID #140




complaint, unless contradicted by the defendant’s affidavits.” Deb v. SIRVA, Inc., 832 F.3d 800,

809 (7th Cir. 2016) (citing 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1352 (2004)). Thus, the Court “may look beyond the mere allegations of a

complaint, and need not view the allegations of the complaint as the exclusive basis for its

decision.” Deb, 832 F.3d at 809.

          Motions for venue-based transfer or dismissal are governed by the standards set forth in

28 U.S.C. §§ 14041 and 1406.2 See Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 27 (1988);

Willis v. Caterpillar Inc., 199 F.3d 902, 905 & n. 4 (7th Cir. 1999). To determine which of these

statutes governs a particular situation, the Court must determine whether venue is proper under

28 U.S.C. § 1391. Section 1404 governs transfer when venue is proper; § 1406 governs when

venue is improper. Atlantic Marine Constr. Co. v. United States Dist. Court for W. Dist. of Tex.,

571 U.S. 49, 55 (2013); Van Dusen v. Barrack, 376 U.S. 612, 634 (1964); Hapaniewski v. City of

Chicago Heights, 883 F.2d 576, 579 (7th Cir. 1989).

          A.      Propriety of Venue

          The general venue statute provides that a civil actions may be brought in:

1
    Section 1404 reads in pertinent part:

          (a) For the convenience of the parties and witnesses, in the interest of justice, a district
          court may transfer any civil action to any other district or division where it might have
          been brought.

28 U.S.C. § 1404(a).
2
    Section 1406 reads in pertinent part:

          (a) The district court of a district in which is filed a case laying venue in the wrong
          division or district shall dismiss, or if it be in the interest of justice, transfer such case to
          any district or division in which it could have been brought.

28 U.S.C. § 1406(a).


                                                      4
Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 5 of 10 Page ID #141




        (1) a judicial district in which any defendant resides, if all defendants are
        residents of the State in which the district is located;

        (2) a judicial district in which a substantial part of the events or omissions giving
        rise to the claim occurred, or a substantial part of property that is the subject of
        the action is situated; or

        (3) if there is no district in which an action may otherwise be brought as provided
        in this section, any judicial district in which any defendant is subject to the court’s
        personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). The plaintiffs assert 28 U.S.C. § 1391(b)(2) as the basis for venue in this

judicial district.

        Engico argues that venue is not proper in the Southern District of Illinois because it

entered the oral sales representative agreement in 2002 with Thompson Corrugated Systems, Inc.

(which it believes was incorporated in Delaware and had its principle place of business in

Illinois), but the interest in the contract passed to Thompson LLC, a South Carolina company

with a single South Carolina member. Furthermore, the plaintiffs seek unpaid commissions for

machines sold not in Illinois but in Kansas, New York, and Indiana, the likely locations of the

third-party witnesses and the relevant evidence. It notes that the plaintiffs rest their assertions of

venue on 28 U.S.C. § 1331(b)(2) because a substantial part of the events giving rise to their

claim occurred here when, in reality, there has been no Illinois connection since Thompson LLC

succeeded to the agreement. It urges the Court to dismiss the case for improper venue or, in the

alternative, to transfer it pursuant to 28 U.S.C. § 1406(a) or 1404(a) to the District of South

Carolina, where Thompson LLC resides, where the failure to pay commissions is alleged to have

occurred, and where relevant evidence is located.

        The plaintiffs again point to Engico’s misunderstanding as to their separate corporate

identities and the fact that Illinois Thompson, Inc. is a viable plaintiff separate and apart from



                                                  5
Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 6 of 10 Page ID #142




Thompson LLC. Illinois Thompson, Inc. maintains that negotiation of the contract in 2002 was

conducted by Illinois Thompson, Inc. by telephone or email from Illinois, and that Engico was

aware of that fact. Once the contract was formed, from 2002 to 2019, Illinois Thompson, Inc.

promoted and solicited Engico’s products throughout the United States from its location in

Illinois, often communicated with Engico via telephone and email from Illinois, and on at least

one occasion Engico’s managing director traveled to Illinois in connection with a sale. Illinois

Thompson, Inc. invoiced Engico for certain expenses from Illinois, and Engico paid those

expenses by wire transfer to Illinois Thompson, Inc.’s bank account in Illinois or by cash to

Illinois Thompson, Inc.’s president personally. Illinois Thompson, Inc. also submitted

commission invoices sent from Illinois regarding sales of Engico products, and Illinois

Thompson, Inc. received its commission payments in Illinois. Until early 2020, Engico held out

the Thompson Corrugated Systems, Inc. reachable at the Illinois Thompson, Inc.’s phone number

as its exclusive sales representative.

       To decide whether venue is proper under 28 U.S.C. § 1391(b)(2), the Court asks what

constitutes “a substantial part of the events or omissions giving rise to” a breach of contract

claim. Generally, the relevant events include where the contract was negotiated, executed, and

performed, and, if payment was not made, where the payment was to be made under the contract.

Allstate Life Ins. Co. v. Stanley W. Burns, Inc., 80 F. Supp. 3d 870, 877 (N.D. Ill. 2015) (citing

Imperial Crane Servs. v. Cloverdale Equip. Co., No. 13 C 04750, 2013 WL 5904527, at *3 (N.D.

Ill. Nov. 4, 2013)). “When the underlying events consist of communications made by two

parties located in separate districts, ‘the requirements of § 1391(b)(2) may be satisfied by a

communication transmitted to or from the district in which the cause of actions was filed, given a

sufficient relationship between the communication and the cause of action.’” Allstate Life, 80 F.



                                                  6
Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 7 of 10 Page ID #143




Supp. 3d at 877 (quoting Imperial Crane Servs., 2013 WL 5904527, at *3).

       In this case, Engico’s arguments with respect to the propriety of venue might have had a

better chance of success had their understanding of the plaintiffs’ corporate identities been

correct, that is, had there been no current party to the agreement with any connection to Illinois.

However, Engico’s arguments fail in light of the real circumstances. Illinois Thompson, Inc., an

Illinois corporation with its principle place of business in Illinois, continues to be a party to the

agreement. The agreement was negotiated and concluded on one end from Illinois with Engico’s

knowledge. It was performed in substantial part by promotion and solicitation efforts conducted

from Illinois and Engico’s payments to a bank account in Illinois, and was allegedly breached by

Engico’s failure to make further payments that would have been received in Illinois. All these

Illinois contacts touch on the Southern District of Illinois.

       The Court concludes that the foregoing events occurring, at least in part, in Illinois, are

sufficient to amount to “a substantial part of the events or omissions giving rise to” this case.

Accordingly, they are sufficient to establish the Southern District of Illinois as an appropriate

venue under 28 U.S.C. § 1391(b)(2) for this breach of contract case. Since venue is proper in

this district, the Court declines to dismiss or transfer the case pursuant to 28 U.S.C. § 1406(a),

and turns to whether, for the convenience of the parties, the Court should transfer this case to

another district pursuant to 28 U.S.C. § 1404(a).

       B.      Convenience of Venue

       Under § 1404(a), a district court may transfer a civil action to any other district where the

action might have been brought originally “[f]or the convenience of parties and witnesses, in the

interest of justice.” 28 U.S.C. § 1404(a). The decision to transfer a case is left to the discretion

of the district court. Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988); Van Dusen v.



                                                   7
Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 8 of 10 Page ID #144




Barrack, 376 U.S. 612, 622 (1964); Cote v. Wadel, 796 F.2d 981, 985 (7th Cir. 1986); see

Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955).

        In deciding a motion to transfer under § 1404(a), the Court should consider a number of

case-specific factors such as the convenience of the potential transferee forum to the parties and

witnesses, the fairness of the transfer, the parties’ relative bargaining power, and the interests of

justice in general. Stewart, 487 U.S. at 29-30; see Coffey v. Van Dorn Iron Works, 796 F.2d

217, 219 (7th Cir. 1986) (citing Van Dusen , 376 U.S. at 622); In re Ryze Claims Sols., LLC, No.

19-2930, 2020 WL 4432608, at *4 (7th Cir. Aug. 3, 2020). The movant has the burden of

establishing that the transfer is “clearly more convenient.” Coffey, 796 F.2d at 219-20. The

Court should give substantial weight in favor of the forum in which the plaintiff chose to file the

complaint and should rarely transfer a case from the plaintiff’s selected forum. In re Nat’l

Presto Indus., 347 F.3d 662, 663-64 (7th Cir. 2003); Heller Fin., Inc. v. Midwhey Powder Co.,

Inc., 883 F.2d 1286, 1294 (7th Cir. 1989).

        Even if the circumstances indicate that a transfer would be clearly more convenient to the

parties and witnesses, a court may still refuse to transfer the case if it is not in the interest of

justice. Coffey, 796 F.2d at 220; Van Dusen, 376 U.S. at 625. The “interest of justice” analysis

usually includes consideration of a variety of factors, including “docket congestion and likely

speed to trial in the transferor and potential transferee forums, each court’s relative familiarity

with the relevant law, the respective desirability of resolving controversies in each locale, and the

relationship of each community to the controversy.” In re Ryze Claims Sols., 2020 WL 4432608,

at *4 (internal quotations omitted). The inquiry is flexible and individualized, and the Court

should not be bound by a rigid set of considerations. Id.

        In light of the particular circumstances of this case, Engico has not met its burden of



                                                    8
Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 9 of 10 Page ID #145




showing a transfer of venue is warranted. It has not established that the District of South

Carolina, or any other federal judicial district, is clearly more convenient to the parties and

witnesses than the Southern District of Illinois. At least one of the plaintiffs resides in the

Southern District of Illinois, and a significant amount of evidence concerning the relevant sales

activities that were rooted in Southern Illinois is likely to be found here. Additionally, this is the

plaintiffs’ chosen forum and it is related to the dispute, so it is given great weight. It further

appears that South Carolina and Illinois are equally inconvenient to Engico, an Italian company,

and to any other third-party witnesses in Kansas, New York, or Indiana.

           Furthermore, Engico has not established that the transfer is in the interest of justice.

Indeed, Illinois has a strong interest in resolution of the contract disputes of Illinois businesses,

as does South Carolina for its businesses. The Southern District of Illinois and the District of

South Carolina are neck and neck as to which more efficiently resolves cases, although the Court

notes that the President has nominated two individuals to take the federal bench in the Southern

District of Illinois, and both are hoped to be approved by the Senate soon. The doubling of the

number of active judges in this District bodes well for increasing the speed with which it

disposes of cases. As for which court would be more adept at applying the applicable law, the

Court is confident that both would do well regardless of what state’s law applies. In sum, Engico

has not shown the interests of justice favor transfer. At most, it has demonstrated that venue may

also be proper in the District of South Carolina. This is not sufficient to meet its burden.

Accordingly, the Court will deny Engico’s venue-based motion to transfer (Doc. 27).

III.       Conclusion

           For the foregoing reasons, the Court:

       •   DENIES Engico’s motion to dismiss all claims by plaintiff Thompson Corrugated
           Systems, Inc. pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of standing

                                                     9
Case 3:20-cv-00122-JPG Document 39 Filed 08/12/20 Page 10 of 10 Page ID #146




       (Doc. 25); and

   •   DENIES Engico’s motion to dismiss, in the alternative, to transfer pursuant to Federal
       Rule of Civil Procedure 12(b)(3) for lack of venue (Doc. 27).

IT IS SO ORDERED.
DATED: August 12, 2020


                                                   s/ J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   DISTRICT JUDGE




                                              10
